Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 14, applicant amendments yet remedy the previous deficiencies as it is still unclear what it meant by all the multiple resistance bands “have a common tension”, wherein claim 11 recite the bands having “different tension” (line 5).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL StormcastleCatapults (hereinafter refer as “Storm”)  in view of Freeland US 7,637,255 (“Freeland”).
	Note: with respect to the Storm’s NPL in addition to the pages previously cited by the examiner, for the benefit of applicant, the examiner additionally will include markings from the video of August-12-2016.  
	As per claim 1, Storm discloses a teaching tool (catapult device for teaching the energy-trajectory, and alike) comprising: 
	a frame including a base and a tension support section extending upwardly from the base, the tension support section including a first mounting region; 

    PNG
    media_image1.png
    1197
    1150
    media_image1.png
    Greyscale

	a launching member extending along a length between a first end and a second end, the first end being coupled to the base so that the launching member moves relative to the base to move the second end relative to the tension support section between a first position and a second position, the launching member defining a second mounting region, 
    PNG
    media_image2.png
    1204
    1383
    media_image2.png
    Greyscale








	 a launch pad coupled to the launching member; 
	
    PNG
    media_image3.png
    701
    803
    media_image3.png
    Greyscale

	a tensioning member configured to couple to both the first mounting region of the tension support section and the second mounting region of the launching member to bias the launching member towards the second position, the tensioning member including a plurality of resistance bands captured on the frame, each of the resistance bands being configured to be selectively coupled and uncoupled from the first and second mounting regions while the resistance bands remain captured on the frame; 


    PNG
    media_image4.png
    1204
    1383
    media_image4.png
    Greyscale








    PNG
    media_image5.png
    985
    1353
    media_image5.png
    Greyscale


	With respect to “selectively coupled and uncoupled the resistance bands” to the fame/tension support, note the previous images as the placement of the resistance bands thereof.  Also note the YouTube video from 8-12-2016 for such manner.
	Furthermore, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Also, with respect to the device as a teaching tool as recites in the preamble, Storm’s device is a tool for teaching of releasing of thrown objects and alike.
	In addition, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Storm is not specific regarding the launching member also defining a loading region including a plurality of pre-set load positions; and the launch pad being selectively positionable at any of the pre-set load positions within the loading region.
	Storm is not specific regarding a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member.
	With respect to the pre-set locations, Freeland discloses a launching member also defining a loading region including a plurality of pre-set load positions (the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions)(Figs. 1 and 3; 6:21-50).  A launch pad being selectively positionable at any of the pre-set load positions within the loading region (a target holder 130 that is configure to be move between a plurality of positions/apertures 140-142; thus positionable at any one of the pre-set load)(Figs. 1 and 3; 6:21-50).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm’s launching member also defining a loading region including a plurality of pre-set load positions; and the launch pad being selectively positionable at any of the pre-set load positions within the loading region as taught by Freeland for the reason that a skilled artisan would have been motivated by Freeland’s suggestion to facilitate a range of target positions, additional attachment apertures are provided (6:45-50).
	With respect to a trigger, Freeland discloses a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member (a controllable latch 126 mounting/connected the arm with frame 62/64 as the arm in the cocked position, and configure to release the arm to the launching position via launch trigger cable 194)(Figs. 1-3; 6:10-21; note also Figs. 6-8 in conjunction to 6:51-7:51 regarding the structure of the latch and its operation in facilitate the arm’s movement between the cocked position and the thrown position).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm’s with a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member as taught by Freeland for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a catapult type device including a trigger means that selectively and controlling holds and release the launching arm from a first –cocked position to a second release position.
	As per claim 4, Freeland discloses wherein the trigger arrangement includes a first retention member coupled to the base, a second retention member coupled to the second end of the launching member, and a release member sized and shaped to releasably retain the first and second retention members together (controllable latch 126 (i.e. trigger) includes plates 166-168, is connected to frame members 62-64 and a latch engaging element 128 connected to throwing arm 92; a pivot keeper 180 includes a cam surface 185 to engage the engaging element 128 retain the arm 92 in the first/cocked position; pulling of trigger cable 194 disengage the arm from the first/cocked position, thus allowing rotation of the arm into the thrown position, via tensioning spring 114)(note Figs. 1, 2, 6 and 8, as the arm in the first/cocked position and the position of the controllable latch/trigger; note Figs. 3 and 7 as the arm in the second/thrown position; see also 6:10-7:51, as the structure of the trigger/controllable latch and its operation to facilitate the movement of the arm between the first/cocked position and second/thrown position).
	As per claim 7, with respect to wherein the loading region is defined by a tray mounted to the launching member, the examiner construed Storm’s launch pad (as marked above) as such tray. Also, Freeland’s target holder 130 connected to throwing arm 92 near first end 94 in Figs. 1-3; 6:21-50, construed as such tray.
	As per claim 9, Freeland discloses wherein the launching member defines a plurality of locations to which the tray is selectively mounted (the target holder 130 is configure to be move between a plurality of positions/apertures 140-142; thus define a plurality of locations to which the tray is selectively mounted)(Figs. 1 and 3; 6:21-50).
Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm and Freeland as applied to claim 4 above, and further in view of Dunton et al US 6,640,524 (“Dunton”).
	As per claim 5, the combination Storm-Freeland is not specific regarding wherein the first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks.
	However, in the field of tools utilizing latching mechanism Dunton discloses wherein a first and second retention members include eyehooks and wherein a release member includes a pin sized to fit through the eyehooks (latching members 140 and 142 comprising eyelets 154 to receive a latch pin to latch portions 100-102 to each other)(Figs. 3-5 and 8; 5:46-65, 6:36-7:2 and 8:27-47).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm-Freeland’s latching means wherein the first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks as taught by Dunton for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results of connecting separable members to each other (e.g. a launcher arm/member and a frame) in a safe and a secure manner in a first position (e.g. coked position) that is configure to be separated as the latch means configure to be release and thus release the members into a second position (release position). A skilled artisan would have appreciated that such first and second retention members include eyehooks and wherein the release member includes a pin sized to fit through the eyehooks (as taught by Dunton) would have function the same as a controllable latch configure to retain the launching member in a first/cocked position and yet allow the movement of the launching member to a second/release position.     
	As per claim 6, with respect to wherein a tether is coupled to the pin to enable the pin to be pulled out of the eyehooks from a location spaced from the base, note Dunton’s Figs. 4, 5 and 8 (6:36-7:2; and 8:27+) regarding flexible pull strap 215 configure to be pulled the latch pin 200 from the eyelets 154.  Also, note Freeland’s Figs. 1 and 3 as well as 7:5+ regarding the manipulation of trigger cable 194 to facilitate the operation of the controllable latch 126 to rotate the launching/throwing arm 92 between a cocked position and a thrown position.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm and Freeland as applied to claim1 above, and further in view of Hashimoto US 4,111,179 (“Hashimoto”).
	As per claim 8, the combination Storm and Freeland is not specific regarding wherein the tray is formed by a flying disc.
	However, Hashimoto discloses wherein a tray is formed by a flying disc (such as cup 60)(Figs. 1 and 2; 3:9-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm- Freeland’s wherein the tray is formed by a flying disc as taught by Hashimoto for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a throwing arm including a tray configure to hold an object within a tray prior the rotation of the arm from a cocked position to a thrown position whereas the object configure to be thrown as the arm moved towards the thrown position.
	As per claim 10, the combination Storm and Freeland is not specific regarding wherein the tension support section includes a padded region against which the second end of the launching member impacts when the launching arm pivots to the second position.
	However, Hashimoto discloses wherein a tension support section includes a padded region against which a second end of the launching member impacts when the launching arm pivots to the second position (a stop 28 and pad 29 design as stop with a padded mean for launching member/pivot arm 16)(Figs. 1 and 2; 2:35-49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Freeland’s wherein the tension support section includes a padded region against which the second end of the launching member impacts when the launching arm pivots to the second position as taught by Hashimoto for the reason that a skilled artisan would have been motivated by Hashimoto’s suggestions to include a stop member and padded region, as stop element at different locations along the arching slot to thereby stop the upward movement of the arm at different angles or elevations thereof. Advantageously, a pad is attached to that portion of the stop element which bridges the arching slot for cushioning the striking of the stop element by the pivot arm (2:42-49).



	

Claims 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Beasley et al US 2,080,958 (“Beasley”) and Freeland.
	As per claim 11, with respect to a method of teaching physics concepts to students using a ballistic device he method comprising: 
	selecting a resistance band from a plurality of resistance bands captured on a frame, mounting the selected resistance band to a mounting region on the frame; 	mounting the selected resistance band to a launcher arm of the ballistic device to bias the launcher arm relative to the frame towards a fired position; mounting a launch pad on the launcher arm; moving the launcher arm relative to the frame to a cocked position and releasably securing the launcher arm in the cocked position; loading a payload on the launcher arm at the launch pad; and actuating to enable the launch arm to move from the cocked position to the fired position, thereby hurling the payload away from the launch pad to a first landing position, note Storm’s pages 4-6 as well as the markings above from the video dated 8-2016, regarding the operation of the device to captured the launching arm, with a launching pad, via a plurality of resistance bands, connected the launching arm to the frame, in a first cocked position and thereafter release the launching arm to hurl an object and alike therefrom.
	Storm is not specific regarding the bands have different tension.
	Storm is not specific regarding the pre-set location of the launching arm-pad as well as a trigger to actuate the release of the launching arm.
	With respect to the different tensions of the resistance bands, Beasley discloses a resistance band from a plurality of resistance bands, wherein at least two of the resistance bands have different tensions (selecting a band 32 from a plurality of bands 32 to be coupled to a throwing arm 24; the bands are vary their elasticity for specific pursues)(Figs. 1 and 2; as well as 3 (i.e. page 2, left column):11-36).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm’s bands with different tensions as taught by Beasley for the reason that a skilled artisan would have been motivated by Beasley’s explicit suggestion to use such different tension bands wherein the bands are vary their elasticity for specific pursues.
	With respect to the pre-set locations, Freeland discloses a launching member also defining a loading region including a plurality of pre-set load positions (the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions)(Figs. 1 and 3; 6:21-50).  A launch pad being selectively positionable at any of the pre-set load positions within the loading region (a target holder 130 that is configure to be move between a plurality of positions/apertures 140-142; thus positionable at any one of the pre-set load)(Figs. 1 and 3; 6:21-50).
	With respect to a trigger, Freeland discloses a trigger arrangement that releasably holds the second end of the launching member in the first position against the bias of the tensioning member (a controllable latch 126 mounting/connected the arm with frame 62/64 as the arm in the cocked position, and configure to release the arm to the launching position via launch trigger cable 194)(Figs. 1-3; 6:10-21; note also Figs. 6-8 in conjunction to 6:51-7:51 regarding the structure of the latch and its operation in facilitate the arm’s movement between the cocked position and the thrown position).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm’s device with pre-set location of the launching arm-pad as well as trigger means as taught by Freeland for the same reasons discussed above with respect to claim 1.
	Within the modified Storm (by the teachings of Beasley) at least two of the resistance bands have different tensions; selecting one of a plurality of preset load positions disposed along a length of the launcher arm (as taught by Freeland); mounting a launch pad on the launcher arm at the selected load position (as taught by Freeland); securing the launcher arm in the cocked position using a trigger and actuating the trigger from a location spaced from the ballistic device to enable the launch arm to move from the cocked position to the fired position, thereby hurling the payload away from the launch pad to a first landing position (as taught by Freeland).
	As per claim 12, Beasley discloses wherein mounting the selected resistance band to the ballistic device comprises: mounting a first end of the resistance band to a first hook disposed on the frame; and mounting a second end of the resistance band to a second hook disposed on the launcher arm (band 32 is connected to hook 31 of the frame 12 and a second hook 30 of the throwing arm 24)(Fig. 1; 3:24-32).
	As per claim 13, with respect to wherein selecting a resistance band includes selecting multiple resistance bands from the plurality of resistance bands; and wherein mounting the selected resistance band to the ballistic device includes mounting the multiple resistance bands to the ballistic device, the multiple resistance bands providing a stacked bias to the launcher arm, note Storm’s markings above regarding the use of plurality of resistance bands are mounting the launching arms to the frame (at the tension support section) to allow the hurl of an object therefrom, as moving the catapult’s arm to the first cocked position, as the band providing a stacked bias to the launcher arm.  
	As per claim 14, with respect to wherein all of the multiple resistance bands have a common tension, the examiner construed Storm’s resistance bands (again note the markings above as well as the YouTube video from 8-2016) as such “common tension”. 
	As per claim 15, with respect to wherein the preset load positions are defined by fastener apertures defined through the launcher arm, and wherein mounting a launch pad on the launcher arm includes: positioning the launch pad at the selected present load position; and inserting at least one fastener through an aperture defined in the launch pad and through the fastener aperture corresponding to the selected preset load position, note Freeland wherein the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions; the fasteners are to be release from a first position to be placed upon a second position (e.g. aperture 142)(Figs. 1 and 3; 6:21-50).
	As per claim 16, with respect to further comprising: moving the launch pad to another of the present load positions; moving the launcher arm relative to the frame to the cocked position and releasably securing the launcher arm in the cocked position using the trigger; loading another payload on the launch pad; actuating the trigger to enable the launch arm to move from the cocked position to the fired position, thereby hurling the another payload away from the launch pad to a second landing position; and comparing the first landing position to the second landing position, again note Freeland wherein the arm 92 includes a target holder 130, for loading target 60, that is configure to be move between a plurality of positions/apertures 140-142; thus position the holder in a plurality of pre-set load positions; the fasteners are to be release from a first position to be placed upon a second position (e.g. aperture 142)(Figs. 1 and 3; 6:21-50), regarding the placement of the pad 130 in any desirable location.
	Note Beasley’s Figs. 1 and 2 and 2:16-3:72 wherein loading of payload/ball 29 as the arm 24 is secure in the cocked position via securing latch 33)(Figs. 1 and 2; 3:43-64); releasing of latch 33 cause the movement of the arm 24 from a cocked position (dotted lines Fig. 1 and Fig. 2) to move the arm into a launch position thereby hurling the ball from the pad 26)(also note 3:43-72).
	With regard to “comparing the first landing position to the second landing position” within the modified Beasley by the teachings of Freeland as the pad position in different locations the payload would have been landing in different landing positions; also, as taught by Beasley the bands different elastically (e.g. 3:24-36) is a cause to rotate the arm in different speed and swing, which results in the ball/payload landing in different positions. 
	As per claim 18, with respect to wherein releasably securing the launcher arm in the cocked position using the trigger comprises: aligning a retention member of the launcher arm with a retention member of the frame; and inserting a pin through the first and second retention members, note Freeland’s controllable latch 126 (i.e. trigger) includes plates 166-168, is connected to frame members 62-64 and a latch engaging element 128 connected to throwing arm 92; a pivot keeper 180 includes a cam surface 185 to engage the engaging element 128 retain the arm 92 in the first/cocked position; pulling of trigger cable 194 (Figs. 6-8; 6:51-7:34).
	As per claim 19, with respect to actuating the trigger from the location spaced from the ballistic device comprises pulling a tether coupled to the pin, note Freeland’s Figs. 1-3 in conjunction to Figs. 6-8 regarding the structure of a controllable latch 126 (also 6:51-7:34) and 7:34-60 as pulling of launch trigger cable 194 pulls the engaging element 128 (i.e. a pin) from a pivot keeper 180 includes a cam surface 185 to disengage therefrom to move the throwing arm 92 form the coked position to the launch position.
	As per claim 20, since the claim’s limitations are very similar to claim 1, the examiner states that claim 18 is rejected over Storm and Freeland for the same 
reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	The combination Storm and Freeland is not specific regarding hooks within the frame and the launching member as means to couple the tensioning members thereto.
	However, Beasley discloses such hooks means as band 32 is connected to hook 31 of the frame 12 and a second hook 30 of the throwing arm 24)(Fig. 1; 3:24-32).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm- Freeland- to include hooks means as mounting means between the frame and the launching arm as taught by Beasley for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including such hooks that allow easy and quick connection of the tensioning members to couple the launching arm to the frame, yet provide safe and secure connection means that will retain the tensioning  members as the device in operational mode.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm, Beasley and Freeland as applied to claim 11 above, and further in view of Hashimoto.
	As per claim 17, the modified Storm is not specific regarding wherein the launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray.
	However, Hashimoto discloses wherein a launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray (such as cup 60)(Figs. 1 and 2; 3:9-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Storm -Beasley -Freeland’s wherein the launch pad includes a shallow tray, the shallow tray has an annular sidewall that curves upwardly from a bottom of the tray as taught by Hashimoto for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a throwing arm including a tray configure to hold an object within a tray prior the rotation of the arm from a cocked position to a thrown position whereas the object configure to be thrown as the arm moved towards the thrown position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        7/9/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711